Citation Nr: 1308275	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-43 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to waiver of an overpayment of VA educational benefits in the amount of $3,000.00.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from December 2000 to August 2004.

This matter comes before the Board of Veterans' Affairs (Board) on appeal from an April 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) Committee on Waivers and Compromises (Committee) in Muskogee, Oklahoma, which denied a waiver of recovery of an overpayment in the calculated amount of $3,000.00.  

In the VA Form 9, Appeal to the Board, the Veteran requested a hearing before the Board at its central office in Washington, D.C.  In February 2011, the Board informed the Veteran that such hearing had been scheduled for April 2011.  The record reflects the Veteran failed to appear for the hearing.  Thus, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2012) (if claimant fails to appear for Board hearing, the hearing request is deemed withdrawn).

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In reading through the document submitted after the Committee denied waiving the $3,000.00 overpayment, it appears that the Veteran is not seeking a waiver, but rather seeking a negotiation with VA that will allow him to pay the overpayment.  For example, in the notice of disagreement, received in June 2010, the Veteran wrote, "I am presently not employed nor receiving any benefits, and will definitely be open to exploring new alternatives to satisfy this debt immediately."  (Italics added.)  

In the VA Form 9, received in October 2010, the Veteran wrote the following:

The only issue which I am appealing [is] the payment.  I am not presently in a situation financially to re-pay.  I am currently a full[-]time student.  I am willing to let a month omitted from my post 911 GI Bill if it will resolve this matter immediately.

I don't think the VA decided incorrectly.  I am not in a position to make a payment.  I need some flexibility.  The economy is presently poor[,] especially the job market.

(Italics added.)

The Board finds that a remand is warranted to allow the Committee to consult with the Veteran to see if the two parties can arrange for payment with the Veteran upon which both parties can agree.

Additionally, the Board finds that the record needs to be supplemented, as the most recent financial information from the Veteran is from 2010.  Thus, the Veteran should be requested to complete a new VA Form 5655, Financial Status Report.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he complete the enclosed VA Form 5655, Financial Status Report, so that VA has information regarding his current financial situation.  When submitting the form to VA, the Veteran should inform VA of whether he is willing to reach an agreement as to paying the overpayment.

2.  If the Veteran informs the Committee that he is willing to pay the overpayment, the Committee should contact the Veteran and discuss a schedule for paying the overpayment.  

3.  If the Veteran informs the Committee that he is, in fact, seeking a waiver of the overpayment, the Committee should again consider the Veteran's request for waiver, in light of the available record and the more recent Financial Status Report.  If the determination remains unfavorable to the Veteran, he should be furnished a supplemental statement of the case given the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



__________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

